DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

Regarding claim 1, Tan teaches a computer-implemented method for operating an autonomous driving vehicle (ADV) (Tan [0002] the invention relates to methods and systems for automatically operating the vehicle), the method comprising: 
selecting a predictive feedback model for the ADV (Tan [0022] the Examiner interprets that the predictive feedback model is used to calculate and predict the error based on the look-ahead positions and control the vehicle accordingly. The processor determines the steering angle by determining a look-ahead distance (determining the heading of the vehicle), computes the location of a target point at the look-ahead distance, predicts a forward location of the vehicle, and calculate a distance between the location of the target point and the forward location (wherein the target point and forward location are lateral to each other), and computes the error);

determining a predicted lateral error and a predicted heading error of the ADV using the selected predictive feedback model (Tan [0022] the Examiner interprets that the lateral error and heading error is the deviation from the intended/desired direction of travel, and the predictive feedback model is used to calculate and predict the error based on the look-ahead positions and control the vehicle accordingly. The processor determines the steering angle by determining a look-ahead distance (determining the heading of the vehicle), computes the location of a target point at the look-ahead distance, predicts a forward location of the vehicle, and calculate a distance between the location of the target point and the forward location (wherein the target point and forward location are lateral to each other), and computes the error (which would be the difference between the target point and the forward location)); 
determining a first control effort that is based, at least in part, upon the current and predicted lateral errors and current and predicted heading errors; and controlling driving of the ADV using the first control effort (Tan [Fig. 4] [0042] the steering control method uses target points and reference points to predict the location at a look-ahead distance, and computes and normalizes the error term to determine the steering control command).  

However, in the same field of endeavor, the combination of Kumazaki and Sadakiyo does teach selecting a driving model and a predictive feedback model for the ADV based upon a gear position of the ADV.
Kumazaki teaches selecting a driving model and a predictive feedback model for the ADV depending on the gear of the ADV (Kumazaki [0030] in the automatic driving travel mode (the driving model), the steering angle is automatically controlled based on road information, and the control unit is configured to make the gear shifting determination in such mode in accordance to the gear shifting condition (which depends on the upshift and downshift condition [0006]); [0027] in the automatic driving travel mode, the drive power control is executed by predicting the situations of the road ahead of the current positions (predictive feedback model). The mode is in effect once the vehicle starts driving, which means the gear position is in “Drive” (forward gear)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan’s method of selecting the feedback model and determining the error using the model by making the control decision based on the model and the gear condition, as taught by Kumazaki, for the purpose of suppressing degradation of drivability and improving the performance of the vehicle by predicting the situations ahead and automatically controlling and steering the vehicle (Kumazaki [0004-0005])
Although the forward gear position is inherent, Kumazaki does not explicitly teach the gear position of the vehicle. 

	Although the combination of Tan, Kumazaki, and Sadakiyo does teach the predictive models used in forward and reverse gears, the combination of Tan, Kumazaki, and Sadakiyo does not teach wherein the selected driving model in a forward gear differs from the selected driving model in a reverse gear, and the selected predictive model in the forward gear differs from the selected predictive model in the reverse gear.
	However, in the same field of endeavor, Xu does teach selecting two different driving modes in forward and reverse gear (Xu [0046] a gear selector may be disposed that controls the mode of operation of the vehicle transmission system through one or more gears of the transmission system; [0056] the hitch assist system may be used in conjunction with other routines to determine the path and guide the vehicle to the trailer; [0061] the hitch assist system may be configured to operate with the vehicle in reverse only (driving model that in reverse gear that differs from forward gear); [0045] the hitch assist system may (which may also operate in reverse only, as mentioned) continue one or more functions while discontinuing the autonomous steering, which means the mode of operation is changed; [0058] the path deviation routine derives the path to align the vehicle with the estimated position and also identifies the lateral distance to the target location). 
	 None of the cited prior art contains claim limitations regarding wherein, for a reverse-driving gear position, the selected driving model comprises a hybrid dynamic and kinematic model, wherein the hybrid dynamic and kinematic model comprises a dynamic model of the driving model in the forward gear with a portion of the dynamic model being replaced with a kinematic model.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665